IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-27,328-03


EX PARTE ROLANDO RUIZ




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 92-CR-6718B FROM THE

227TH DISTRICT COURT OF BEXAR COUNTY



Per Curiam.  Womack, J., filed a statement respecting the dismissal of the application.
Holcomb, J., filed a statement dissenting to the dismissal of the application in which
Johnson, J., joins.   Price and Hervey, JJ., not participating. 

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code
of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts in two claims that he
failed to receive the effective assistance of counsel during his trial and post-conviction review.
	Applicant was convicted of capital murder on January 18, 1995.  We affirmed the
conviction and sentence on direct appeal.  Ruiz v. State, No 72,072 (Tex. Crim. App. February
25, 1998).  On September 15, 1997, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Ruiz, No. WR-27,328-02 (Tex.
Crim. App. April 2, 2003).
	We have reviewed these claims and find that they do not meet the requirements for
consideration of subsequent claims under Article 11.071, Section 5.  This application is
dismissed as an abuse of the writ and the motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 6TH DAY OF JULY, 2007.
Do Not Publish